[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                     No. 05-15049                          DEC 12, 2006
                               ________________________                  THOMAS K. KAHN
                                                                             CLERK
                         D. C. Docket No. 03-02288-CV-WBH-1

AMERICAN BREAST CARE, L.P.,
                                                                            Plaintiff-Counter
                                                                         Defendant-Appellee,

       versus

COLORPLAST CORP.,
                                                                       Defendant-Third Party
                                                                            Plaintiff-Counter
                                                                        Claimant-Appellant,

JOACHIM RECHENBERG,

                                                                    Third-Party Defendant.

                               ________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                            _________________________

                                    (December 12, 2006)

Before ANDERSON and BARKETT Circuit Judges, and STROM,* District Judge.

______________
* Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by
designation.
PER CURIAM:

       Coloplast Corp. (“Coloplast”) appeals from a final judgment of the district

court granting summary judgment in favor of defendants American Breast Care,

L.P. and Jolly Rechenberg (collectively, “ABC”) on Coloplast’s tortious

interference and Lanham Act claims. After careful review, we affirm.1

       Coloplast claims that ABC tortiously interfered with various employment

contracts when it recruited certain Coloplast employees to leave their jobs and join

ABC. In order to establish a claim for tortious interference under Georgia law,

“whether asserting interference with contractual relations, business relations, or

potential business relations,” a plaintiff must prove:

       (1) improper action or wrongful conduct by the defendant without privilege;
       (2) the defendant acted purposely and with malice with the intent to injure;
       (3) the defendant induced a breach of contractual obligations or caused a
       party or third parties to discontinue or fail to enter into an anticipated
       business relationship with the plaintiff; and (4) the defendant’s tortious
       conduct proximately caused damage to the plaintiff.

Disaster Services, Inc. v. ERC Partnership, 492 S.E.2d 526, 528-29 (Ga. Ct. App.

1997) (internal citations omitted) (emphasis added). To satisfy this four-part test,

plaintiff must show more than that the defendant simply persuaded a person to

break a contract. Sommers Co. v. Moore, 621 S.E.2d 789, 791 (Ga. Ct. App. 2005);


       1
          We review de novo the district court’s grant of summary judgment, applying the same
legal standards as the district court. Whalley v. CNA Ins. Co., 189 F.3d 1310, 1313 (11th Cir.
1999).

                                               2
Architectural Mfg. Co. v. Airotec, Inc., 116 S.E.2d 744, 746 (Ga. Ct. App. 1969).

The plaintiff must adduce evidence of “improper action or wrongful conduct,”

which Georgia courts have defined as “constitut[ing] conduct wrongful in itself;

thus, improper conduct means wrongful action that generally involves predatory

tactics such as physical violence, fraud or misrepresentation, defamation, use of

confidential information, abusive civil suits, and unwarranted criminal

prosecutions.” Sommers, 621 S.E.2d at 791 (quoting Disaster Services, 492 S.E.2d

at 529). The district court found no evidence in the record to support the claim that

ABC had engaged in this conduct. Having reviewed the record, we find no error in

this determination.

      We find no basis to reverse the district court’s grant of summary judgment in

favor of ABC on Coloplast’s Lanham Act claims.

AFFIRMED




                                          3